Per Curiam.
Motion denied. No permission is needed to apply to this court for a new trial where, as here, an interlocutory judgment has been entered. It is essential, however, that such motion for new trial be made before the commencement of the hearing directed by such judgment. (Civ. Prac. Act, § 551, as amd. by Laws of 1921, chap. 372.) The party intending to make such a motion must first make a case and. procure the same to be settled and signed in the same manner as on an appeal from a judgment rendered after the trial of such an issue. (Rules Civ. Prac. rule 221.) Section 576 of the Civil Practice Act prescribes what such a case must contain.
In this case the defendant has already served a notice of appeal from the interlocutory judgment. If he intends thereby to have reviewed only certain exceptions taken on the trial, he may follow the procedure required by rule 229 of the Rules of Civil Practice.
Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.
Motion denied.